'ft
Appeal Ordered Withdrawn and Opinion issued February 9, 2000




                                            In The

                                  toitrt of Appeals
                       Jfftftij Btatrtct of Qtexas at Dallas
                                     No. 05-99-02057-CR
                                     No. 05-99-02067-CR



                          GARY LAWRENCE WHITE, Appellant

                                              V.

                                STATE OF TEXAS, Appellee


                          On Appeal from the 292nd District Court
                                     Dallas County, Texas
                       Trial Court Cause No. F98-02694 & F97-47650


                              OPINION PER CURIAM
                Before Chief Justice Thomas and Justices Kinkeade and O'Neill
       Appellant has filed amotion to withdraw the appeal. Appellant's counsel has approved
the motion.

        This Court hereby GRANTS the motion and ORDERS the appeal withdrawn and that
this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).
                                             PER CURIAM
 Do Not Publish
 Tex. R. App. P. 47
                                     Fifth Court of Appeals
                                  Case Attorney Address List
                                                                             Page:    1
                                                               Date Printed: 02/09/2000


                   Case Number: 05-99-02067-CR Date Filed: 12/08/1999

Style: White, Gary Lawrence
       v.

       The State of Texas


Trial Judge:            Wade, Henry Jr.
Trial Court Reporter:
Trial Court:            292ND DISTRICT COURT Trial County: DALLAS
APP    Joanne MontagueHurtekant
       ATT 010320300
       5956 Sherry Lane #1000
       Dallas, TX 75225
       Phone 214/346-2946
       Fax 214/748-8339

STA William T. (Bill) Hill, Jr.
        ATT 009669000
        ATTN: APPELLATE SECTION
        Frank Crowley Courts Bldg., 10th FL
        133 N. Industrial Blvd. LB 19
        Dallas, TX 75207
        Phone 214/653-3845
        Fax